Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 11/20/2020. 
Claims 1-4 and 7-10 are allowed in the application.  Claims 5 and 6 have been canceled.
Terminal disclaimer filed on 3/1/2020 has been accepted.
All the rejections have been withdrawn in view of the amendments.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Voigt, Jr. (reg. 47,159) on 3/1/2020.
The application has been amended as follows: 

Claim 1 (currently amended) A method for detecting potential failures in completing a continuous delivery pipeline using machine learning, the method comprising:
 	defining, by a continuous delivery advisor connected to a shared repository via a network, said continuous delivery pipeline comprising a plurality of stages, wherein each of said plurality of stages comprises one or more binary events, wherein said one or more binary events comprise an outcome that results from implementing a corresponding stage of said plurality of stages in said continuous delivery pipeline, the continuous delivery pipeline enabling a constant flow of changes made during the plurality of stages into production via an automated software production line; 
 	detecting and storing, by said continuous delivery advisor, each of said one or more binary events in the continuous delivery pipeline by tracking an indication of the occurrence of each of said one or more binary events that is stored in the repository; 
 	creating, by said continuous delivery advisor, a model by applying an Apriori algorithm to identify item sets containing frequently occurring binary events in the repository,  creating said model  including applying a sequential pattern mining algorithm to find a statistically relevant set of previous patterns of sequences of said one or more binary events, wherein binary events are discarded in response to the binary events not being in sequence, wherein data generated in each stage of the continuous delivery pipeline is analyzed to calculate confidence scores for completing a set of binary events of the detected binary events in a particular order; 
 	identifying, by said continuous delivery advisor, an ongoing continuous delivery sequence for a software application during each stage in the continuous delivery pipeline, wherein said ongoing continuous delivery sequence comprises an ordered set of binary events and their respective values; 
 	predicting, by said continuous delivery advisor, a likelihood that said ongoing continuous delivery sequence for said software application completes said continuous delivery pipeline using one or more confidence scores generated by said model for said ongoing continuous delivery sequence, wherein a number of said one or more confidence scores corresponds to a number of stages left to be completed in said continuous delivery pipeline; and 
generating a notification including said one or more confidence scores and the set of binary events to be checked for a potential failure in completing the continuous delivery pipeline and issuing, by said continuous delivery advisor, [[a]] the notification to a computing device connected to said continuous delivery advisor via [[a]] the network regarding a potential failure in completing said continuous delivery pipeline for said software application in response to one or more of said one or more confidence scores generated by said model being below a threshold value

Claim 5-6 (canceled).

Claim 8.  The method as recited in claim 1, wherein a binary event of each stage is one or more of the following: number of lines added being larger than an average added number of lines, recency of committed files longer than an average recency, frequency of committed files lager than an average frequency, length of a commit message longer than an average length, a code construct previously rejected in a code review, and a new package or library added.  
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: While the closest reference, Scheiner teaches a machine learning to identify particular content or patterns of content occurring in a sequence of validation data that are indicative of likelihood of successful release combination and determine a quality score for a release combination in a continuous deliver system to indicate a level of likelihood that a given release combination will be successful in production, Swierc teaches a rollback notifications to other clients, Mizoguchi lone or in combination, do not teach the combination of detecting and storing, by said continuous delivery advisor, each of said one or more binary events in the continuous delivery pipeline by tracking an indication of the occurrence of each of said one or more binary events that is stored in the repository; creating, by said continuous delivery advisor, a model by applying an Apriori algorithm to identify item sets containing frequently occurring binary events in the repository,  creating said model  including applying a sequential pattern mining algorithm to find a statistically relevant set of previous patterns of sequences of said one or more binary events, wherein binary events are discarded in response to the binary events not being in sequence, wherein data generated in each stage of the continuous delivery pipeline is analyzed to calculate confidence scores for completing a set of binary events of the detected binary events in a particular order; identifying, by said continuous delivery advisor, an ongoing continuous delivery sequence for a software application during each stage in the continuous delivery pipeline, wherein said ongoing continuous delivery sequence comprises an ordered set of binary events and their respective values; predicting, by said continuous delivery advisor, a likelihood that said ongoing continuous delivery sequence for said software application completes said continuous delivery pipeline using one or more confidence scores generated by said model for said ongoing continuous delivery sequence, wherein a number of said one or more confidence scores corresponds to a number of stages left to be completed in said continuous delivery pipeline; and generating a notification including said one or more confidence scores and the set of binary events to be checked for a potential failure in completing the continuous delivery pipeline and issuing, by said continuous delivery advisor, the notification to a computing device connected to said continuous delivery advisor via network regarding a potential failure in completing said continuous delivery pipeline for said software application in response to one or more of said one or more confidence scores generated by said model being below a threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193